Title: To George Washington from De Grasse, 1 August 1789
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)
To: Washington, George



Mon General
Au Port-de-Paix ce 1r. aoust 1789.

Permettés moi je Vous Suplie De Proffiter d’un navire, ameriqain, Pour faire Part a Son Exelence de mon mariage, avec une Creole de ce Pays cy Si j’ose prendre la liberté, de lui En faire Part. C’est la tendre amitié que Son Exelence a Voüe a mon Pere, qui me fait assarder cette demarche, J’ose me flater, que Si mon General d’aigne m’honnorer de Ces bontes, il voudra bien me Permettre de lui Presenter ma femme a mon retour En france, elle sera aussi jalouse que moi de meritter, L’amitié Et L’Estime de Son Exelence. Je Suis avec un três Profond respect

Mon General De Son Exelence Le Plus humble Et le Plus obeisent Serviteur

M. Le Cte auguste DeGrasse.

